Title: From George Washington to Capel & Osgood Hanbury, 14 July 1761
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon July 14th 1761

Your favour of the 20th March came to my hands 3 days ago. I have never receivd any Letter from you by the Industry unless

that of the 15th of last September (acknowledg’d in mine of the 3d of April from Williamsburg) prooves to be it.
I gave you my Reason in the 3d aforesaid how it came to pass that you were without a Bill of Loading for the Tobacco in the Deliverance, and at the sametime Inclosd you a Certificate from the Custom House Office of the quantity I shipd in that Vessell which I hope has got safe to hand long before this time.
I have directed fourteen Hhds Tobacco to be Shipd you from York River, on Board the Joseph, on which please to make proper Insurance, and if the Tobacco arrives safe, sell it to the best Advantage. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

